DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-10, 13-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170127606 A1 (Horton), in view of Takaku, J., Tadono, T. and Tsutsui, K., 2014. GENERATION OF HIGH RESOLUTION GLOBAL DSM FROM ALOS PRISM. ISPRS Annals of Photogrammetry, Remote Sensing & Spatial Information Sciences, 2(4) (Takaku) and in further view of US 20150042648 A1 (Jung) and US 5053778 A (Imhoff).
Regarding Claims 1, 10 and 18, Horton teaches:
A system comprising: an imagery data source storing image data from a plurality of images; a ground point module; a memory storing program instructions; and a ground point processor, coupled to the memory, and in communication with the ground point module and operative to execute the program instructions to: receive image data for an area of interest (AOI); generate a digital surface map from the received image data, wherein the digital surface map includes an elevation value for each of a plurality of points on the digital surface map; generate a ground point sampling based on the elevation values for the plurality of points on the digital surface map; generate an image boundary sampling based on elevation values for the plurality of points along a plurality of edges of the area of interest; and interpolate the generated ground point sampling and the image boundary sampling to generate a digital terrain map (Horton: Figs. 2-5, system configuration that uses drones to collect image data on a field and generates 3D digital terrain map of the field; [0028]-[0029] and [0032-[0035], drones collect real time info based on images to perform contour analysis that generates contour, topology, elevation, boundary info (i.e. digital surface map (DSM) with elevation info); Figs. 6-9, these info are feed into the map management control center to generate 3D digital terrain map (DTM)).
Horton does not teach explicitly on steps of generating DSM from image data. However, Takaku teaches (Takaku: Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Horton with steps of generating DSM from image data as further taught by Takaku. The advantage of doing so is to provide a method of generating DSM based on satellite image data for its wide range, continuity of quality, and total cost advantage (Takaku: Intro).
Horton does not teach explicitly on generating ground point sampling based on the elevation info. However, Jung teaches (Jung: Figs. 2-4, a method of extracting ground point coordinates using images and reference digital elevation model (DEM), where the 2nd ground coordinates can be used as a ground control point).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Horton with comparing the obtained magnetic field information with reference magnetic field information as further taught by Jung. The advantage of doing so is to enable technology for correcting the systematic errors and then allocating accurate ground coordinates to each set of image coordinates of images for 3D location determination in a target area (Jung: [0004]-[0009]).
Horton does not teach explicitly on using interpolation to connecting points. However, Imhoff teaches (Imhoff: Figs. 5-6, “An interpolation algorithm is then performed on the composite elevation data to generate a digital three dimensional elevational model. With this technique, contour maps, perspective views, or a variety of volume and topographic products are selectively generated”). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Horton with using interpolation to connecting points as further taught by Imhoff. The advantage of doing so is to enable technology for generation of multi-dimensional topographical terrain models of the earth's surface, and particularly applicable for generating terrain models of flooded regions covered entirely or in part by foliage (Imhoff: Abstract and background).
Regarding Claims 4, and 13, Horton as modified teaches all elements of Claims 1 and 10 respectively. Horton as modified does not teach explicitly on determine ground point based on lowest elevation values. However, Barrand teaches:
The system of claim 1, further comprising program instructions to: remove one or more outliers, via an outlier removal process, from the generated ground point sampling and the image boundary sampling (Takaku: Fig. 1, mask outlier areas).
Regarding Claim 5, Horton as modified teaches all elements of Claims 1/4. Horton as modified further teaches:
The system of claim 4, wherein the outlier removal process is one of a linear process, a quadratic process, a digital elevation map - linear process, a digital elevation map - quadratic process, a median process and a flatness process (Takaku: section 2.2., using statistical classification algorithm to remove outlier areas).
Regarding Claims 6, and 14, Horton as modified teaches all elements of Claims 1/4 and 10/13 respectively. Horton as modified further teaches:
The system of claim 4, further comprising program instructions to: change any of the data points in the generated ground point sampling and the image boundary sampling based on a reference digital elevation map (Jung: Figs. 2 and 4; Horton: Fig. 9).
Regarding Claims 9, and 17, Horton as modified teaches all elements of Claims 1 and 10 respectively. Horton as modified further teaches:
The system of claim 1, wherein prior to generation of the ground point sampling, the ground point processor executes program instructions to: receive at least one of a reference digital elevation map, including one or more historical elevation values for at least one of the plurality of points on the digital surface map, and a reference roadway vector map, including one or more historical roadways corresponding to at least one of the plurality of points on the digital surface map; and generate the ground point sampling based on the received at least one of the reference digital elevation map and the reference roadway vector map (Jung: Figs. 2 and 4).
Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170127606 A1 (Horton), in view of Takaku, J., Tadono, T. and Tsutsui, K., 2014. GENERATION OF HIGH RESOLUTION GLOBAL DSM FROM ALOS PRISM. ISPRS Annals of Photogrammetry, Remote Sensing & Spatial Information Sciences, 2(4) (Takaku) and in further view of US 20150042648 A1 (Jung), US 5053778 A (Imhoff) and Barrand, N.E., Murray, T., James, T.D., Barr, S.L. and Mills, J.P., 2009. Optimizing photogrammetric DEMs for glacier volume change assessment using laser-scanning derived ground-control points. Journal of Glaciology, 55(189), pp.106-116 (Barrand).
Regarding Claims 2, 11 and 19, Horton as modified teaches all elements of Claims 1, 10 and 18 respectively. Horton as modified does not teach explicitly on determine ground point based on lowest elevation values. However, Barrand teaches:
The system of claim 1, wherein program instructions to generate the ground point sampling further comprises program instructions to: determine a first lowest elevation value of the elevation values for the plurality of points on the digital surface map, excluding any pre-identified elements; generate a first ground point area of a plurality of ground point areas based on the determined lowest elevation value; determine whether the ground point sampling is complete; determine, when the ground point sampling is incomplete, a second lowest elevation value of the elevation values for the plurality of points on the digital surface map that are outside of the first ground point area and excluding any pre-identified elements; generate a second ground point area based on the determined second lowest elevation value; and determine whether the ground point sampling is complete (Barrand: p108-110, ground control points are selected based on elevation data, e.g. to areas of very high (e.g. peak) or low (e.g. ponded liquid water), which are not pre-identified or pre-set GCPs).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Horton as modified with determine ground point based on lowest elevation values as further taught by Barrand. The advantage of doing so is to provide a mechanism for optimizing photogrammetric DEMs to monitor and reconstruct glacier volume changes for regions where no such data exist (Barrand: Abstract).
Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170127606 A1 (Horton), in view of Takaku, J., Tadono, T. and Tsutsui, K., 2014. GENERATION OF HIGH RESOLUTION GLOBAL DSM FROM ALOS PRISM. ISPRS Annals of Photogrammetry, Remote Sensing & Spatial Information Sciences, 2(4) (Takaku) and in further view of US 20150042648 A1 (Jung), US 5053778 A (Imhoff) and Villanueva, J.K.S. and Blanco, A.C., 2019. Optimization of ground control point (GCP) configuration for unmanned aerial vehicle (UAV) survey using structure from motion (SFM). The International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 42, pp.167-174 (Villanueva).
Regarding Claims 3, 12 and 20, Horton as modified teaches all elements of Claims 1-2, 10-11 and 18-19 respectively. Horton as modified does not teach explicitly on the ground point sampling is complete when a portion of the digital surface map outside the plurality of determined ground point areas is below a threshold level. However, Villanueva teaches:
The system of claim 2, wherein the ground point sampling is complete when a portion of the digital surface map outside the plurality of determined ground point areas is below a threshold level (Villanueva: Figs. 3-7 and sections 3.1, locations and number of GCPs vs. error rate (RMSE), where clumped GCPs (i.e. area outside GCPs are larger) yield higher RMSE, while spread out GCPs over entire area yields lower RMSE, and RMSE threshold can be selected that limits placements and number of selected GCPs).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Horton as modified with the ground point sampling is complete when a portion of the digital surface map outside the plurality of determined ground point areas is below a threshold level as further taught by Villanueva. The advantage of doing so is to provide a mechanism for optimizing GCPs selection and distribution to improve process accuracy (Villanueva: Abstract).
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170127606 A1 (Horton), in view of Takaku, J., Tadono, T. and Tsutsui, K., 2014. GENERATION OF HIGH RESOLUTION GLOBAL DSM FROM ALOS PRISM. ISPRS Annals of Photogrammetry, Remote Sensing & Spatial Information Sciences, 2(4) (Takaku) and in further view of US 20150042648 A1 (Jung), US 5053778 A (Imhoff) and US 20140205189 A1 (Cao).
Regarding Claims 7, and 15, Horton as modified teaches all elements of Claims 1 and 10 respectively. Horton as modified does not teach explicitly on using classifiers to remove elements. However, Cao teaches:
The system of claim 1, wherein prior to generation of the interior ground point sampling, the ground point processor executes program instructions to: receive one or more classifier elements; and remove one or more points on the digital surface map based on the received classifier elements (Cao: Fig. 1, method of generating semantic classifiers to extract ground elements, where removing classified image elements are known arts in the field).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Horton as modified with using classifiers to remove elements as further taught by Cao. The advantage of doing so is to provide a mechanism for improved techniques for geolocating images (Cao: [0003]-[0005]).
Regarding Claims 8, and 16, Horton as modified teaches all elements of Claims 1/7 and 10/15 respectively. Horton as modified further teaches:
The system of claim 7, wherein the classifier element is one of a water classifier, a ground classifier, a vegetation classifier, a roadway classifier, and a building classifier (Cao: Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649